This writ of error was brought to reverse a judgment of the Court of Common Pleas for this county rendered upon [ * 3.25 ] #the report of referees appointed by a rule entered into before a justice of the peace, pursuant to statute 1786, c. 21.
Upon inspection of the papers, there appeared no demand annexed to the submission, and for this cause the Court reversed the judgment of the Common Pleas (1).

 [Mansfield vs. Doughty, post, 398.—Humphry vs. Strong, 14 Mass. 262.—Inman vs. Wheeler, 1 Pick. 504.—Skillings vs. Cooledge, 14 Mass. 43.—Ed.]